Citation Nr: 0916466	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a back disability, 
to include intervertebral disc syndrome (IDS).

2.	Entitlement to service connection for sinusitis.

3.	Entitlement to service connection for skin rash of the 
groin, feet, back, and chest.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Decatur, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Back Disability Claim

The Veteran claims a back disability, to include IDS, due to 
an injury sustained when he fell from a vehicle in service.  
Service treatment records from November 1969 show a complaint 
of a back injury due to an alleged fall from vehicle.  The 
record does not contain a medical nexus opinion on this 
issue.

In the alternative, the Veteran claims that his current back 
condition is related to his service connected bilateral knee 
injuries.  Likewise, there is no medical nexus opinion in the 
record on this issue.

Under the VCAA, VA is obligated to obtain a VA medical 
opinion for claims in cases, such as this one, where there is 
(1) evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Sinusitis Claim

VA medical records and the August 2004 VA examination show 
that the Veteran has been diagnosed with sinusitis.  Service 
treatment records from April 1970 show complaints of some 
sinusitis symptoms.  The Veteran's February 1971 separation 
examination does not note a chronic sinus condition.  The 
record does not contain a medical nexus opinion on this 
issue.

Skin Rash Claim

VA medical records from January 2006 note that the Veteran 
suffers from a "long term rash similar to jungle rot."  The 
Veteran has been diagnosed with tinea versicolor in March 
1995.  According to service treatment records from October 
1969, the Veteran was diagnosed with dermatitis hiemalis in 
the groin area.  Service treatment records also show 
complaints of dry skin and hives in December 1969.  While 
these are distinct diagnoses, they all related to skin and 
therefore a medical nexus opinion is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)(holding that the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a new VA 
examination with the appropriate 
medical examiner to determine the 
nature and etiology of his back 
condition.  His claims folder should be 
available to and reviewed in 
conjunction with the exam.  All 
indicated testing should be conducted.  
The examiner should opine whether it is 
at least as likely as not (meaning at 
least 50 percent probable) that the 
Veteran's current back condition is 
related to his military service, 
including the in-service fall and his 
service connected knee disabilities.

2.	Schedule the Veteran for a new VA 
examination with the appropriate 
medical examiner to determine the 
nature and etiology of his sinusitis.  
His claims folder should be available 
to and reviewed in conjunction with the 
exam.  All indicated testing should be 
conducted.  The examiner should opine 
whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's current sinusitis is 
related to his military service, 
including the in-service complaints of 
sinusitis symptoms.

3.	Schedule the Veteran for a new VA 
examination with the appropriate 
medical examiner to determine the 
nature and etiology of his skin rash.  
His claims folder should be available 
to and reviewed in conjunction with the 
exam.  All indicated testing should be 
conducted.  The examiner should opine 
whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's current skin rash is 
related to his military service, 
including the in-service dermatitis 
hiemalis, dry skin, and/or hives.

4.	Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained.  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






